EXHIBIT 99.1 December 3, 2007 Tom Kilgore, WT 7B-K John E. Long, Jr., WT 7B-K REQUEST FOR APPROVAL – LUMP SUM PERFORMANCE AWARD FOR JOHN M. HOSKINS Approval is requested to provide John M. Hoskins, Senior Vice President and Treasurer a lump sum performance award in the amount of $50,000.This award is to compensate Mr. Hoskins for serving as Chief Financial Officer and Executive Vice President, Financial Services during the past nine months while the search was being conducted to find a permanent replacement.In addition to the outstanding leadership demonstrated by Mr. Hoskins while serving in this position, he was instrumental in meeting the new Security and Exchange Commissions reporting requirements and directing key refinancing efforts. If approved, the compensation action outlined above will be effective as soon as administratively practicable. /s/ Phillip L. Reynolds Phillip L. Reynolds Vice President Human Resources LP 3A-C GFB cc:W. A. Conkin, WT 8D-K M. H. Dunn, WT 6A-K K. R. Patterson, WT 4A-K I CONCUR: /s/John E. Long, Jr. 12/3/2007 John E. Long, Jr.Date I APPROVE: /s/ Tom Kilgore 12/3/2007 Tom Kilgore Date
